 Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 1 of 9 PageID: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  Douglas Vaughan, individually and on behalf of all
  others similarly situated,                                              Civil Action No:
                                              Plaintiff,
                                                                           CLASS ACTION COMPLAINT

                                                                            DEMAND FOR JURY TRIAL




            -v.-

  I.C. System, Inc., and John
  Does 1-25.

                                          Defendant(s).


       Plaintiff Douglas Vaughan ("Plaintiff") by and through his attorneys, Stein Saks PLLC as

and for his Complaint against Defendant I.C. System, Inc (hereinafter “ICS”) individually and on

behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                         INTRODUCTION/PRELIMINARY STATEMENT

       1.          Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

                                                                                                        1
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 2 of 9 PageID: 2




  collection of debts’ does not require ‘misrepresentation or other abusive debt collection

  practices.’” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

  determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

  and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

  pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides as well as where a substantial part of the events or omissions giving

  rise to this claim occurred.

                                 NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory relief.



                                             PARTIES

     7.      Plaintiff is a resident of the State of New Jersey, County of Passaic, with
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 3 of 9 PageID: 3




  an address of 144 Lawrence St., Apartment 3, Paterson, New Jersey 07501.

     8.      Defendant ICS is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

  and used in the FDCPA with an address at 444 Highway 96 East, St. Paul, MN 55164-0378.

     9.      Upon information and belief, Defendant ICS is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.



                                    CLASS ALLEGATIONS

     11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of New Jersey;

             b.   to whom Defendant ICS sent a collection letter attempting to collect a consumer

                  debt;

             c. containing deceptively worded settlement offers;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

     13.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 4 of 9 PageID: 4




     14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants’ written communications to consumers, in the forms
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 5 of 9 PageID: 5




                 attached as Exhibit A violate 15 USC §l692e.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                 the Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff have no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 6 of 9 PageID: 6




  pursuant to Fed. R. Civ. P. 23(c)(4).



                                 FACTUAL ALLEGATIONS

      20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

      21.     Some time prior to January 28, 2021, an obligation was allegedly incurred to Sprint

  by the Plaintiff.

      22.     The Sprint obligation arose out of transactions in which money, property, insurance

  or services which are the subject of the transactions were primarily for personal, family or

  household purposes, specifically telecommunication services.

      23.     The alleged Sprint obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

      24.     Sprint is a “creditor” as defined by 15 U.S.C. §1692a(4).

      25.     Defendant ICS, a debt collector, was contracted by Sprint to collect the alleged debt

  which originated with Sprint

      26.     Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.



                        Violation I – January 28, 2021 Collection Letter

      27.     On or about January 28, 2021, Defendant ICS sent Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt currently owed to Defendant Sprint See Exhibit A.

      28.     The collection letter states a balance of $1,834.16
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 7 of 9 PageID: 7




      29.     The letter further states: “If you would like to settle your account for $917.08 call

  I.C. System at 833-250-2055. If your account is settled for less than the full original balance it

  will cause future collection efforts to cease. A residual balance will remain with Sprint.”

      30.     The letter is deceptive because it implies that in exchange for $917.08, the consumer

  will achieve some form of settlement, when in actuality it is unclear what form of settlement the

  letter is offering.

      31.     The letter states that Sprint will recall the account and cease all collection activity

  but does not clarify what will occur with the rest of the balance and whether the rest of the

  balance would be collected by another collection company in the future.

      32.     Nor does the letter clearly state that the account will be reinstated upon payment of

  the settlement amount.

      33.     The letter deceives and misleads the consumer by implying that paying $917.08

  would achieve results akin to a settlement offer, when in reality the Defendant’s offer contains

  no significant benefits and is unclear to what the benefits of the settlement would actually be.

      34.     This is especially deceptive because Defendant uses the language of “settlement”

  throughout the letter, when in reality, it is not clear that a settlement is being offered.

      35.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

                                 COUNT I
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

      36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 8 of 9 PageID: 8




       37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       39.     Defendant violated said section by:

               a. Making a false and misleading representation in violation of but not limited to

                   §1692e (10).

               b. by failing to delineate to which listed amount the “adjustment” may be applied.

       40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

   damages, costs and attorneys’ fees.




                                      DEMAND FOR TRIAL BY JURY

       41.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Douglas Vaughan, individually and on behalf of all others similarly

situated, demands judgment from Defendant ICS, as follows:



       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;
Case 2:21-cv-09603-WJM-MAH Document 1 Filed 04/16/21 Page 9 of 9 PageID: 9




      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


DATED, this 15th day of April 2021

                                                            /s/Raphael Deutsch
                                                    Raphael Deutsch, Esq.
                                                    Stein Saks, PLLC
                                                    Attorneys for Plaintiff
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    (P): (201) 282-6500 ext. 107
                                                    (F): (201) 282-6501
                                                    (E) rdeutsch@steinsakslegal.com
                                                    Attorneys For Plaintiff
